Citation Nr: 1217861	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for any lung condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from June 1980 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part of the December 2007 decision, the RO denied service connection for any lung condition. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for a lung condition; specifically, a VA examination.  

The Veteran was afforded a VA examination for an unspecified lung condition in December 2009.  The reported date of onset of the condition was 1983.  It was noted that the Veteran had a PFT done in 1983 because of complaints of shortness of breath.  Findings included fev/fvc+ 78%.  The Veteran was diagnosed with pulmonary fibrosis.  The VA examiner opined that the Veteran's pulmonary fibrosis was not caused by or a result of the Veteran's service-connected rhinosinusitis.  The examiner did not provide an opinion addressing the likelihood that the Veteran's lung condition was directly related to service.  A new examination is indicated.

The Board notes that the Veteran originally filed his claim as direct service connection.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board should adjudicate the claim under all theories of recovery, specifically in this case, as directly related to service and as secondary to a service-connected disorder.   While the 2009 VA examiner provided an opinion as to the issue of secondary service connection,  the examiner did not opine as to the likelihood that the Veteran's lung condition was directly related to service or to any other service-connected disability.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to determine the nature and etiology of the Veteran's lung condition, to include an opinion as to whether it is at least as likely as not related directly to the Veteran's military service. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a lung disease.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then provide findings and opinions addressing each of the following questions:

(a) Does the Veteran have a current diagnosed lung disease, to include pulmonary fibrosis? 

(b) For every diagnosed lung condition, is the condition at least likely as not due to some aspect of his military service? 

(c) For every diagnosed lung condition, is the condition at least likely as not due to or aggravated by any of the Veteran's service-connected disabilities?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


